DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Claims 21 and 35 are currently amended, claims 1-20 were previously cancelled and claims 30-34 were previously withdrawn from consideration; thus, claims 21-29 and 35-40 are pending for examination. 
Response to Arguments
Applicant’s arguments with respect to claims 21 and 35 have been considered but are moot because the arguments do not apply to the newly added prior art reference in the current rejection.
In addition, claims 22-29 and 36-40 are either directly or indirectly depend from claims 21 and/or 35; thus, these claims are not patentable at least based on the foregoing reason(s) stated above and rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280783 A1) in view of Fadell et al. (US 2014/0266669 A1) and DeLozier et al. (US 2006/0226977 A1).
Regarding claims 21, 26, 28 and 35, Gerhardt discloses a computer-implemented method and an apparatus (e.g. Abstract & Fig. 8) for authenticating a user of a home automation and security system ([0035]: home automation devices), comprising:
a processor (Fig. 8: server 802 inherently disclosed a processor);
a memory (inherently disclosed within the server 802 so as to execute preinstalled program) in electronic communication with the processor; and instructions stored in the memory,
the instructions being executable by the processor to:
receive, from an electronic device carried by a temporary user of the home automation and security system ([0007]: the virtual keys may be temporary or permanent), a request to perform at least one function of a plurality of functions of the home automation and security system (e.g. [0058]: action to manipulate the lock; [0169]: lock, unlock, timed lock request, timed unlock request, and toggle lock/unlock request);
determine a level of authentication associated with the request to perform the at least one function based at least in part on a parameter associated with the at least one 
determine that the electronic device carried by the temporary user is temporarily registered as a temporarily authorized electronic device for use with the home automation and security system ([0100, 0122, 0135, 0142]);
request first authentication information from the temporarily authorized electronic device as a first level of authentication to authorize the received request (e.g. [0055-0064]: pin code);
receive the first authentication information from the temporarily authorized electronic device (e.g. [0055-0064]: pin code);
confirm that the temporary user is an authorized temporary user based at least in part on the first authentication information (e.g. [0055-0064]: pin code); and
perform the at least one function of the home automation and security system based at least in part on the confirmation that the temporary user is an authorized temporary user (e.g. [0059, 0064]).  
Gerhardt fails to disclose a plurality of functions associated with a plurality of components of the home automation and security system, wherein the plurality of components comprise at least a monitoring system and a thermostat (although Gerhardt at least in [0036] discloses that it could be used to control plurality of locks remotely, i.e. a plurality of component include monitoring system, since the door comprises sensor that is capable of detecting user in vicinity of the lock of the door; Gerhardt fails to disclose the thermostat).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Gerhardt with the teachings of Fadell so as to utilize the control and authentication method of a home automation and security system as disclosed by Gerhardt in a wider application including other home automation devices as suggested by Fadell, since it is known in the art as taught by Fadell to control a plurality of components of a home automation and security system so as to enhance comfort, convenience and safety for occupant of a house.
Gerhardt and Fadell in combination disclose the claimed temporary user.  Gerhardt and Fadell in combination fails to disclose, but DeLozier teaches bypass a request for an input from the temporary user at a control panel of the monitoring system based at least in part on determining that the electronic device carried by the temporary user is temporarily registered as the temporarily authorized electronic device (Figs. 1 and 4 & [0033]: token 38 is a registered and pre-authenticated device), wherein the control panel is inside a home associated with the home automation and security system (Figs. 1-3 & [0023, 0026]: interface 18 is mounted within building 12).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Gerhardt and Fadell with the teachings of DeLozier, since it is known in the art as taught by DeLozier to bypass security authentication if user possess an 
Regarding claims 22 and 36, Gerhardt discloses the at least one function comprises a change to a rule of operation for an automation and security system component associated with the home automation and security system, wherein the instructions are further executable by the processor to: modify the rule of operation of the automation and security system component based at least in part on the first level of authentication (e.g. [0068]: change the state of the lock by successful authentication).  
Regarding claims 23 and 37, Gerhardt discloses the instructions being executable by the processor are further to: request second authentication information from the temporarily authorized electronic device as a second level of authentication to authorize the received request; and receive the second authentication information from the temporarily authorized electronic device, wherein confirm that the user is an authorized user is further based at least in part on the second authentication information (e.g. [0055-0066]: multi-factor authorization; besides pin code, location and/or QR code recognition and/or timed entry would also be required for the system to authenticate the temporary user). 
Regarding claims 24 and 38, Gerhardt discloses the instructions being executable by the processor are further to: receive authorizing information from the electronic device carried by the temporary user for temporarily registering it as the temporarily authorized electronic device for use with the home automation and security system; authenticate the authorizing information from the electronic device; and register the electronic device as the temporarily authorized electronic device for use with the home automation and security system based at least in part on the authentication ([0055-0064, 0122, 0135, 0142]). 

Regarding claim 27, Gerhardt discloses the instructions being executable by the processor are further to: communicate, to one or more separate electronic devices associated with one or more separate authorized users of the home automation and security system, an authentication message in response to confirming the temporary user as the authorized user; and receive confirmation that at least one of the separate authorized users has received the authentication message at the at least one separate electronic devices carried by the at least one of the separate authorized users, wherein the received confirmation comprises a second level of authentication to authorize the received request (e.g. Fig. 9 and [0065-0066]). 
Regarding claims 29 and 40, Gerhardt discloses the instructions being executable by the processor are further to: communicate, to one or more separate electronic devices associated with one or more separate authorized users of the home automation and security system, a request for the first authentication information to be provided to the temporary user (Fig. 22 & [0122-0123]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/            Examiner, Art Unit 2688